Citation Nr: 0406932	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuruopathy of the bilateral lower extremities as secondary 
to service-connected residuals of prostate cancer.   

2.  Entitlement to service connection for loss of anal 
sphinter control as secondary to service-connected residuals 
of prostate cancer.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1966 
to January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia. South Carolina.  

In September 2003, the veteran and his spouse appeared before 
the undersigned Veterans Law Judge and gave testimony in 
support of his claim.   During the course of the hearing, the 
veteran indicated that he wished to seek an increased 
evaluation for his service-connected degenerative disc 
disease of the lumbar spine with radiculopathy associated 
with residuals of prostate cancer.  This matter is referred 
to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran does not have peripheral neuropathy of the 
lower extremities.  

3.  The veteran's loss of sphinter control is reasonably 
related to his service-conencted residuals of prostate 
cancer.  




CONCLUSIONS OF LAW

1.  Claimed perpherial neuropathy is not proximately due to 
or the result of a servicre-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  

2.  Loss of anal sphincter control is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, and in the subsequent 
statement of the case, in addition to correspondence to the 
appellant, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  In November 2001, prior 
to the issuance of a rating action on these claims, the RO 
forwarded a letter to the veteran informing him about the 
VCAA and the duties that were established for VA.  The 
veteran was informed of what the evidence had to show, what 
the veteran could do to help with his claim and where and 
when to send the information or evidence.  That same month, 
also prior to the rating action on this claim, the RO 
informed the veteran of what information or evidence was 
still needed, what the veteran could do to help and where and 
when to send the information or evidence.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini, supra.  The Board finds, therefore, that such 
documents are essentially in compliance with VA's revised 
notice requirements.  The Board finds that VA does not have 
any further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes VA and private 
medical records including opinions regarding the etiology of 
the veteran's complaints.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issues on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, in the November 2001 letters, sent to the 
veteran from the RO, the veteran was informed that he should 
send any additional information within 60 days.  A recent 
court decision held that VA must wait one year before denying 
a claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also service connectable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records show no complaint, 
diagnosis or treatment for a gastrointestinal disability.  On 
VA gastrointestinal examination in August 1970, the veteran 
gave a history of nausea, vomiting and diarrhea while in the 
field in Vietnam in 1969.  The diagnosis was, hepatitis, no 
evidence of at this time.  

The veteran was examined by VA in June 2001.  The veteran 
stated that he was not aware of any stomach problem at the 
time he was in combat, that is in1968, 1969 or 1970.  He 
reported having severe heartburn for 15 to 20 years.  The 
examiner noted that the veteran had undergone an upper GI 
series in May 2001 and that the report was that the veteran 
had antralgastritis and duodenitis.  The examiner stated that 
he did not know the etiology of the veteran's gastritis and 
duodenitis.  The examiner stated that it is known that people 
with post-traumatic stress disorder are prone to have 
autonomic nervous system dysfunction and it is as likely as 
not that the autonomic nervous system dysfunction is 
contributing to the veteran's condition, namely gastritis and 
duodenitis.  The examiner estimated that autonomic 
dysfunction could be contributing to as much as 50 percent of 
the veteran's symptoms.  

A VA examiner reviewed the veteran's chart in September 2001.  
The examiner stated that the file had been reviewed, and his 
history was documented.  The examiner reported that the 
veteran had chronic dyspepsia and esophageal reflux 
complaints.  It was stated that the presumed etiology of 
these complaints was hypersecretion of gastric acid and 
possibly laxity of the lower esophageal sphincter.  The 
examiner stated that as to the primary question as to whether 
this is related to the veteran's PTSD, there is a theoretical 
connection between psychological stress and autonomic 
responses resulting in increased acid secretion.  It was 
noted that this was an unproven, though theoretical 
association.  It was reported that therefore, it was the 
examiner's conclusion that any association between the 
veteran's acid peptic symptoms and his PTSD are likely to be 
by random association or chance alone, that is as likely as 
not.  

The veteran was examined by VA in March 2003 by the same 
examiner who had evaluated him in September 2001.  The 
examiner stated that the veteran's medical record had been 
previously reviewed.  The veteran's medical, social and 
family histories were noted.  The veteran was examined and 
his laboratory tests were noted to be normal.  The examiner 
found that the veteran had had greater than ten years of 
typical symptoms of gastroesophageal reflux disease.  It was 
noted that an upper endoscopy has confirmed no complications 
from the disease.  It was stated that the symptomatology of 
PTSD did not cause the gastrointestinal disorder and that the 
symptomatology of PTSD did not aggravate this disorder.  

Discussion

The veteran contends that his current gastrointestinal 
complaints are related to his service-connected PTSD.  After 
reviewing all the evidence of record, the Board finds that 
the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for a gastrointestinal disability.  

Initially, the Board notes that although the evidence shows 
that the veteran currently has this disability, there is no 
evidence that it is the result of his service, or any 
incident therein.  In this respect, the veteran's service 
medical records show no finding of a gastrointestinal 
disability, and subsequent VA treatment records show no 
finding of a gastrointestinal disability many several years 
after service in 2001.   In addition, there is no medical 
opinion relating the veteran's gastrointestinal disability to 
his military service.  However, it is not the veteran's 
contention that the currently diagnosed gastrointestinal 
disability was incurred in service, but rather that his 
gastrointestinal disability is due to this service-connected 
PTSD.  

The record does not show that the veteran's current 
gastrointestinal disability is the result of his service-
connected PTSD.  A VA examiner in June 2001 has related that 
he did not know the etiology of the veteran's gastritis and 
duodenitis, and that an autonomic nervous system dysfunction 
was contributing to the veteran's gastritis and duodenitis.  
The examiner did not indicate that the veteran's claims file 
or medical records had been reviewed.  While this opinion 
suggests that the veteran's disability may be aggravated by a 
nervous problem, the Board notes that another VA examiner 
evaluated the veteran on two separate occasions and found 
that there was no relationship between the veteran's 
gastrointestinal disability and his service-connected PTSD by 
causation or by aggravation.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, an examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source. 

The Board gives more weight to the opinions provided by the 
VA examiner in September 2001 and in March 2003, over the 
speculative opinion of the June 2001 examiner.  It is noted 
that the more recent examiner reported that she had reviewed 
the veteran's claims file, and laboratory tests were 
conducted.  The examiner reported that there was no 
association between the veteran's gastrointestinal disability 
and his PTSD.  Further, in her September 2001 report, the 
examiner gave her rationale regarding her opinion, stating 
that such a relationship was theoretical and unproven.  

Although the veteran believes he currently has a 
gastrointestinal disability related to or as a result of his 
service-connected PTSD, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a gastrointestinal disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.303, 
3.310.  





ORDER





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



